Name: Commission Regulation (EC) NoÃ 1298/2007 of 6 November 2007 amending Regulation (EC) NoÃ 900/2007 in order to distinguish between third countries and territories of European Union Member States not forming part of the customs territory of the Community
 Type: Regulation
 Subject Matter: trade policy;  economic geography;  cooperation policy;  beverages and sugar;  tariff policy
 Date Published: nan

 7.11.2007 EN Official Journal of the European Union L 289/3 COMMISSION REGULATION (EC) No 1298/2007 of 6 November 2007 amending Regulation (EC) No 900/2007 in order to distinguish between third countries and territories of European Union Member States not forming part of the customs territory of the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 318/2006 of 20 February 2006 on the common organisation of the markets in the sugar sector (1), and in particular Article 40(1)(g) thereof, Whereas: (1) Article 1 of Commission Regulation (EC) No 900/2007 of 27 July 2007 on a standing invitation to tender to determine refunds on exports of white sugar until the end of the 2007/2008 marketing year (2) opens a standing invitation to tender to determine export refunds on white sugar covered by CN code 1701 99 10 for all destinations excluding Andorra, Gibraltar, Ceuta, Melilla, the Holy See (Vatican City State), Liechtenstein, Communes of Livigno and Campione dItalia, Heligoland, Greenland, Faeroe Islands, the areas of Cyprus in which the Government of the Republic of Cyprus does not exercise effective control, Albania, Croatia, Bosnia and Herzegovina, Serbia (3), Montenegro and the former Yugoslav Republic of Macedonia. (2) To avoid misinterpretation of the status of these destinations, it is appropriate to distinguish between third countries and territories of European Union Member States not forming part of the customs territory of the Community. (3) Regulation (EC) No 900/2007 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 In Article 1 of Regulation (EC) No 900/2007, paragraph 1 is replaced by the following: 1. A standing invitation to tender shall be opened in order to determine export refunds on white sugar covered by CN code 1701 99 10 for all destinations excluding: (a) third countries: Andorra, the Holy See (Vatican City State), Liechtenstein, Albania, Croatia, Bosnia and Herzegovina, the former Yugoslav Republic of Macedonia, Serbia (4) and Montenegro; (b) territories of EU Member States not forming part of the customs territory of the Community: Gibraltar, Ceuta, Melilla, the Communes of Livigno and Campione dItalia, Heligoland, Greenland, Faeroe Islands and the areas of the Republic of Cyprus in which the Government of the Republic of Cyprus does not exercise effective control. During the period of validity of this standing invitation referred to in the first subparagraph, partial invitations to tender shall be issued. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 November 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 58, 28.2.2006, p. 1. Regulation as last amended by Regulation (EC) No 1182/2007 (OJ L 273, 17.10.2007, p. 1). (2) OJ L 196, 28.7.2007, p. 26. (3) Including Kosovo, under the aegis of the United Nations, pursuant to UN Security Council Resolution 1244 of 10 June 1999. (4) Including Kosovo, under the auspices of the United Nations, pursuant to UN Security Council Resolution 1244 of 10 June 1999.